McAlvay, J.
Complainant filed an injunction bill in ' St. Clair county against defendant “ to restrain and enjoin him from trespassing upon the premises described, and from going on the premises and cutting hay thereon, and from interfering with complainant and those claiming under him in the use and enjoyment of said property.”
Complainant owned 40 acres of land in Riley township, St. Clair county, with a crop of hay on it, about ready to cut, at the time the bill was filed. Defendant had for the year 1900, under a certain agreement, made late in 1899, worked the place on shares for two-thirds of the crops. It was seeded to grass that year by complainant under *321their arrangement. For the year 1901,complainant claims that under a new agreement defendant harvested the hay on shares for one-half the crop. For the work of 1902 complainant made arrangements for the season with one Blinn, when defendant interfered, ordered Blinn off, and insisted he would harvest the hay. Defendant, by his answer, claims that he is a tenant at will; that his tenancy has not been terminated; that, being in possession, he will cut the hay, and get his share, if permitted by the court. The allegations and admissions of the pleadings made it necessary to take but little testimony, the only question to determine being whether defendant was a tenant or a trespasser. Upon motion to dissolve the preliminary injunction the court ordered a hearing upon the pleadings and proofs. The case was heard before both judges of the circuit, and a decree granted according to the prayer of the bill of complaint.
We find that the action of the court was clearly justified by the proofs. Defendant never was a tenant at will of the premises. He worked the land for the first year on shares, furnishing two-thirds of the fertilizer and receiving two-thirds of the grain. The whole 40 acres, except barnyard, was seeded to grass with this crop of grain, by complainant, at his own expense, and defendant was to feed the straw on the premises. For the season of 1901 defendant’s son, at his father’s consent and request, went to complainant to make an agreement to cut the hay. This was an entirely new agreement. There was no other or further agreement or relation between these parties relative to this land after the hay crop for 1901 was harvested and sold. Complainant made some arrangement for 1902 with Blinn, when defendant interfered. The admissions of the answer and proofs clearly sustain the allegations of the bill.
The decree is affirmed, with costs of both courts.
Moore, C. J., and Carpenter, Grant, and Hooker, JJ., concurred.